              Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 1 of 13




 1                                                                              Hon. Benjamin J. Settle
     Jerry J. Moberg, WSBA #5282
 2   Moberg Rathbone Kearns
     P.O. Box 130
 3   238 W. Division Ave.
     Ephrata, WA 98823
 4   (509) 754-2356
     Attorneys for Defendants
 5
                                    THE UNITED STATES DISTRICT COURT
 6                              FOR THE WESTERN DISTRICT OF WASHINGTON1

 7       L.KM., individually, and on behalf of her         NO. CV: 18-5345-BJS
         daughter C.K.M., and J.M.;
 8                                                         DEFENDANTS ANSWER TO
                                    Plaintiffs,            AMENDED COMPLAINT FOR
 9       v.                                                DAMAGES

10       BETHEL SCHOOL DISTRICT; THOMAS
         SIEGEL, in his individual capacity; ROBERT
11       MAXWELL, in his individual capacity;
         NANCY McKEEMAN, in her individual
12       capacity; MEGAN NELSON, in her individual
         capacity; CLIFFORD ANDERSON, in his
13       individual capacity; TOM GIFFORD, in his
         individual capacity; HEIDI MILLER, in her
14       individual capacity; and JOHN/JANE DOES 1-
         5, in their individual capacities;
15
                                    Defendants.
16
               COMES NOW the Defendants, by and through its attorney of record, Jerry J. Moberg and
17
     Jerry Moberg & Associates, PS, and enters this answer to Plaintiff’s complaint as follows:
18
                                                     I.   PARTIES
19
         1.1. In answer to the allegations in paragraph 1.1 of the Complaint the Defendants ADMIT the
20
               same.
21

22
     1
23    The amended complaint was filed before the case was removed to this court and bears the caption
     of the Pierce County Superior Court.
24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                          P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                               Ephrata, WA 98823
     Page 1 of 13                                                    (509) 754-2356 | Fax (509) 754-4202
            Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 2 of 13




 1     1.2. In answer to the allegations in paragraph 1.2 of the Complaint the Defendants ADMIT the

 2             same.

 3     1.3. In answer to the allegations in paragraph 1.3 of the Complaint Defendants ADMIT that it

 4             is a school district organized under the laws of Washington and authorized to do business

 5             in the State; has its primary place of business in Pierce County but DENY each and every

 6             allegation in this paragraph.

 7     1.4. In answer to the allegations in paragraph 1.4 of the Complaint the Defendants ADMIT that

 8             it had supervision and control of CKM while she was in attendance at school but DENY

 9             each and every other allegation in this paragraph.

10     1.5. In answer to the allegations in paragraph 1.5 of the Complaint the Defendants ADMIT that

11             Thomas Siegel was the Superintendent of Bethel when CKM attended the Bethel School

12             District but DENY each and every other allegation contained in this paragraph.

13     1.6. In answer to the allegations in paragraph 1.6 of the Complaint the Defendants ADMIT that

14             Robert Maxwell was the Director of Special Services for part of the time when CKM

15             attended the Bethel School District but DENY each and every other allegation contained in

16             this paragraph.

17     1.7. In answer to the allegations in paragraph 1.7 of the Complaint the Defendants ADMIT that

18             Nancy McKeeman was an employee of the District with some duties regarding

19             Individualized Education Plans (IEP) but DENY each and every other allegation contained

20             in this paragraph.

21     1.8. In answer to the allegations in paragraph 1.8 of the Complaint the Defendants ADMIT that

22             Megan Nelson was an Education Coordinator for Bethel when CKM attended the Bethel

23             School District but DENY each and every other allegation contained in this paragraph.

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                            P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                 Ephrata, WA 98823
     Page 2 of 13                                                      (509) 754-2356 | Fax (509) 754-4202
             Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 3 of 13




 1     1.9. n answer to the allegations in paragraph 1.9 of the Complaint the Defendants ADMIT that

 2             Clifford Anderson was the Principal of Bethel High School during part of the time that

 3             CKM attended the Bethel School District but DENY each and every other allegation

 4             contained in this paragraph.

 5     1.10. In answer to the allegations in paragraph 1.10 of the Complaint the Defendants ADMIT

 6             that Tom Gifford was the Vice Principal of Bethel High School during the 2012-13 school

 7             year but DENY each and every other allegation contained in this paragraph.

 8     1.11. In answer to the allegations in paragraph 1.11 of the Complaint the Defendants ADMIT

 9             that Heidi Miller was a special education teacher at Bethel High School during the 2012-13

10             school year but DENY each and every other allegation contained in this paragraph.

11     1.12. In answer to the allegations in paragraph 1.12 of the Complaint the Defendants are unable

12             to determine the identity of the “Doe” Defendants, and therefore DENY each and every

13             allegation contained in this paragraph.

14                                              II.   JURISDICTION AND VENUE

15     2.1     In answer to the allegations in paragraph 2.1 of the Complaint the Defendants ADMIT the

16             same.

17     2.2     In answer to the allegations in paragraph 2.2 of the Complaint the Defendants DENY that

18             jurisdiction and venue are in Pierce County Superior Court and asset that since this case was

19             removed to the United State District Court for the Western District of Washington venue

20             and jurisdiction are properly before this court.

21     2.3     In answer to the allegations in paragraph 2.3 of the Complaint the Defendants ADMIT the

22             same.

23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                              P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                   Ephrata, WA 98823
     Page 3 of 13                                                        (509) 754-2356 | Fax (509) 754-4202
             Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 4 of 13




 1                                                   III.   FACTS

 2     3.1     In answer to the allegations in paragraph 3.1 of the Complaint the Defendants ADMIT the

 3             same.

 4     3.2     In answer to the allegations in paragraph 3.2 of the Complaint the Defendants DENY the

 5             same.

 6     3.3     In answer to the allegations in paragraph 3.3 of the Complaint the Defendants DENY the

 7             same.

 8     3.4     In answer to the allegations in paragraph 3.4 of the Complaint the Defendants DENY the

 9             same.

10     3.5     In answer to the allegations in paragraph 3.5 of the Complaint the Defendants DENY the

11             same.

12     3.6     The complaint does not include a paragraph 3.6.

13     3.7     In answer to the allegations in paragraph 3.7 of the Complaint the Defendants ADMIT that

14             DM was emergency expelled but DENY the remaining allegations.

15     3.8     In answer to the allegations in paragraph 3.8 of the Complaint the Defendants ADMIT that

16             after his expulsion from Clover Park DM transferred to Bethel but DENY each and every

17             other allegation in this paragraph.

18     3.9     In answer to the allegations in paragraph 3.9 of the Complaint the Defendants ADMIT that

19             around the time of DM’s expulsion William Coats met with Robert Maxwell but DENY

20             each and every other allegation of this paragraph.

21     3.10 In answer to the allegations in paragraph 3.10 of the Complaint the Defendants DENY the

22             same.

23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                           P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                Ephrata, WA 98823
     Page 4 of 13                                                     (509) 754-2356 | Fax (509) 754-4202
            Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 5 of 13




 1     3.11 In answer to the allegations in paragraph 3.11 of the Complaint the Defendants DENY the

 2             same.

 3     3.12 In answer to the allegations in paragraph 3.12 of the Complaint the Defendants DENY the

 4             same.

 5     3.13 In answer to the allegations in paragraph 3.13 of the Complaint the Defendants DENY the

 6             same.

 7     3.14 In answer to the allegations in paragraph 3.14 of the Complaint the Defendants ADMIT

 8             that on enrollment with Bethel Nancy McKeeman participated in the creation of an

 9             Individualized Education Plan (IEP) for DM but DENY each and every other allegation

10             contained in this paragraph.

11     3.15 In answer to the allegations in paragraph 3.15 of the Complaint the Defendants ADMIT

12             that on enrollment with Bethel Megan Nelson participated in the creation of an

13             Individualized Education Plan (IEP) for DM but DENY each and every other allegation

14             contained in this paragraph.

15     3.16 In answer to the allegations in paragraph 3.16 of the Complaint the Defendants ADMIT

16             that DM was placed in the Special Education class at Bethel High School with Special

17             Education teacher Heidi Miller and that CKM was also in her special education class

18             because she had special needs DENY each and every other allegation in this paragraph.

19     3.17 In answer to the allegations in paragraph 3.17 of the Complaint the Defendants ADMIT

20             that Defendant Miller and the paraeducators and aides in her class maintained an

21             observational log on DM and other students but DENY each and every other allegation in

22             this paragraph.

23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                           P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                Ephrata, WA 98823
     Page 5 of 13                                                     (509) 754-2356 | Fax (509) 754-4202
            Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 6 of 13




 1     3.18 In answer to the allegations in paragraph 3.18 of the Complaint the Defendants ADMIT the

 2             same.

 3     3.19 In answer to the allegations in paragraph 3.19 of the Complaint the Defendants ADMIT the

 4             same.

 5     3.20 In answer to the allegations in paragraph 3.20 of the Complaint the Defendants ADMIT the

 6             same.

 7     3.21 In answer to the allegations in paragraph 3.21 of the Complaint the Defendants ADMIT the

 8             same.

 9     3.22 In answer to the allegations in paragraph 3.22 of the Complaint the Defendants ADMIT the

10             same.

11     3.23 In answer to the allegations in paragraph 3.23 of the Complaint the Defendants ADMIT the

12             same.

13     3.24 In answer to the allegations in paragraph 3.24 of the Complaint the Defendants ADMIT the

14             same.

15     3.25 In answer to the allegations in paragraph 3.25 of the Complaint the Defendants ADMIT the

16             same.

17     3.26 In answer to the allegations in paragraph 3.26 of the Complaint the Defendants DENY the

18             same.

19     3.27 In answer to the allegations in paragraph 3.27 of the Complaint the Defendants ADMIT

20             that DM remained in Ms. Miller’s classroom but DENY each and every other allegation set

21             forth in this paragraph.

22

23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                          P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                               Ephrata, WA 98823
     Page 6 of 13                                                    (509) 754-2356 | Fax (509) 754-4202
             Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 7 of 13




 1     3.28 In answer to the allegations in paragraph 3.28 of the Complaint the Defendants ADMIT

 2             that she communicated some matters regarding DM to Defendants Nelson and Defendant

 3             Gifford but DENY each and every other allegation set forth in this paragraph.

 4     3.29 In answer to the allegations in paragraph 3.29 of the Complaint the Defendants ADMIT

 5             that DM remained in Ms. Miller’s classroom but DENY each and every other allegation set

 6             forth in this paragraph.

 7     3.30 In answer to the allegations in paragraph 3.30 of the Complaint the Defendants DENY the

 8             same.

 9     3.31 In answer to the allegations in paragraph 3.31 of the Complaint the Defendants ADMIT

10             that CKM was disciplined in October 2012 for running away from the area she was assigned

11             to but DENY each and every other allegation set forth in this paragraph.

12     3.32 In answer to the allegations in paragraph 3.2 of the Complaint the Defendants DENY the

13             same.

14                                              IV.   CAUSES OF ACTION

15     4.1     In answer to the allegations in paragraph 4.1 of the Complaint the Defendants ADMIT

16        CKM attended school in the Bethl District and that the District has duties under the law

17        regarding students but DENY each and every other allegation set forth in this paragraph.

18     4.2      In answer to the allegations in paragraph 4.2 of the Complaint the Defendants ADMIT

19        that while attending school the District had custody of CKM and under the law has duties

20        pertaining to students but DENY each and every other allegation set forth in this paragraph.

21     4.3     In answer to the allegations in paragraph 4.3 of the Complaint the Defendants DENY the

22        same.

23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                             P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                  Ephrata, WA 98823
     Page 7 of 13                                                       (509) 754-2356 | Fax (509) 754-4202
             Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 8 of 13




 1     4.4     In answer to the allegations in paragraph 4.4 of the Complaint the Defendants DENY the

 2        same.

 3     4.5     In answer to the allegations in paragraph 4.5 of the Complaint the Defendants DENY the

 4        same.

 5     4.6     In answer to the allegations in paragraph 4.6 of the Complaint the Defendants ADMIT

 6        that Defendant Bethel operated the Bethel High School but DENY each and every other

 7        allegation set forth in this paragraph.

 8     4.7     In answer to the allegations in paragraph 4.7 of the Complaint the Defendants DENY the

 9        same.

10     4.8     In answer to the allegations in paragraph 4.8 of the Complaint the Defendants DENY the

11        same.

12     4.9     In answer to the allegations in paragraph 4.9 of the Complaint the Defendants DENY the

13        same.

14     B.      VIOLATION OF WASHINGTON’S LAW AGAINST DISCRIMINATION
               (WLAD), RCW 49.60 – ALL DEFENDANTS
15
       4.10 In answer to the allegations in paragraph 4.10 of the Complaint the Defendants ADMIT
16
          that RCW 49.60 is commonly referred to as the Washington Law Against Discrimination and
17
          RCW 49.60.030 contains language related to discrimination but DENY each and every other
18
          allegation set forth in this paragraph.
19
       4.11 In answer to the allegations in paragraph 4.11 of the Complaint the Defendants DENY the
20
          same.
21
       4.12 In answer to the allegations in paragraph 4.12 of the Complaint the Defendants DENY the
22
          same.
23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                           P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                Ephrata, WA 98823
     Page 8 of 13                                                     (509) 754-2356 | Fax (509) 754-4202
            Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 9 of 13




 1     4.13 In answer to the allegations in paragraph 4.13 of the Complaint the Defendants DENY the

 2        same.

 3   C.        VIOLATION OF C.K.M.’S CIVIL RIGHTS UNDER THE FOURTEENTH
               AMENDMENT AND ENFORCED BY 42 U.S.C. § 1983 – DEFENDANTS
 4             SIEGEL, MAXWELL, McKEEMAN, NELSON, ANDERSON, GIFFORD,
               MILLER AND JOHN/JANE DOES 1-5.
 5
       4.14 In answer to the allegations in paragraph 4.14 of the Complaint the Defendants ADMIT
 6
          that the 14th Amendment Due Process Clause applies to the states and provides citizens with
 7
          certain rights and protections but DENY each and every other allegation set forth in this
 8
          paragraph.
 9
       4.15 In answer to the allegations in paragraph 4.15 of the Complaint the Defendants DENY the
10
          same.
11
       4.16 In answer to the allegations in paragraph 4.16 of the Complaint the Defendants DENY the
12
          same.
13
       4.17 In answer to the allegations in paragraph 4.17 of the Complaint the Defendants DENY the
14
          same.
15
       4.18 In answer to the allegations in paragraph 4.18 of the Complaint the Defendants DENY the
16
          same.
17
       4.19 In answer to the allegations in paragraph 4.19 of the Complaint the Defendants DENY the
18
          same.
19
       4.20 In answer to the allegations in paragraph 4.20 of the Complaint the Defendants DENY the
20
          same.
21
     D.        VIOLATION OF C.K.M.’S CIVIL RIGHTS UNDER THE FOURTEENTH
22             AMENDMENT AND ENFORCED BY 42 U.S.C. § 1983 UNDER MONELL–
               DEFENDANT BETHEL
23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                            P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                 Ephrata, WA 98823
     Page 9 of 13                                                      (509) 754-2356 | Fax (509) 754-4202
           Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 10 of 13




 1     4.21 In answer to the allegations in paragraph 4.21 of the Complaint the Defendants ADMIT

 2        that Defendant Bethel has various rights and responsibilities related to its policies, customs

 3        and practices but DENY each and every other allegation set forth in this paragraph.

 4     4.22 In answer to the allegations in paragraph 4.22 of the Complaint the Defendants DENY the

 5        same.

 6     4.23 In answer to the allegations in paragraph 4.23 of the Complaint the Defendants DENY the

 7        same.

 8   E.        VIOLATION OF C.K.M.’S RIGHTS UNDER TITLE IX AND SECTION 1983
               THROUGH THE EQUAL PROTECTION CLAUSE– ALL DEFENDANTS
 9
       4.24 In answer to the allegations in paragraph 4.24 of the Complaint the Defendants DENY the
10
          same.
11
       4.25 In answer to the allegations in paragraph 4.25 of the Complaint the Defendants DENY the
12
          same.
13
       4.26 In answer to the allegations in paragraph 4.26 of the Complaint the Defendants DENY the
14
          same.
15
       4.27 In answer to the allegations in paragraph 4.27 of the Complaint the Defendants DENY the
16
          same.
17
       4.28 In answer to the allegations in paragraph 4.28 appears to be the Plaintiffs summary of their
18
          view of a legal principal and does not require a response.
19
       4.29 In answer to the allegations in paragraph 4.29 of the Complaint the Defendants DENY the
20
          same.
21
       4.30 In answer to the allegations in paragraph 4.30 of the Complaint the Defendants DENY the
22
          same.
23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                             P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                  Ephrata, WA 98823
     Page 10 of 13                                                      (509) 754-2356 | Fax (509) 754-4202
           Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 11 of 13




 1     4.31 In answer to the allegations in paragraph 4.31 of the Complaint the Defendants DENY the

 2         same.

 3                                                       V.    DAMAGES

 4   5.1 In answer to the allegations in paragraph 5.1 of the Complaint the Defendants ADMIT

 5         Plaintiffs have brough various claims for damages but DENY each and every other allegation

 6         set forth in this paragraph.

 7   5.2 In answer to the allegations in paragraph 5.2 of the Complaint the Defendants DENY the

 8         same.

 9   5.3 In answer to the allegations in paragraph 5.3 of the Complaint the Defendants DENY the

10         same.

11   5.4 Plaintiffs remaining paragraphs VI and VII of their complaint demand a jury and set forth a

12         prayer for relief and do not require a response. To the extent a response might be required

13         Defendants DENY the same.

14                                                     VI.    JURY DEMAND

15   6.1       Defendants join in Plaintiff’s demand that this case be tried by a jury.

16                                              VII.   PRAYER FOR RELIEF

17             Defendants are not required to respond to the prayer for relief but deny that the Plaintiffs

18   are entitled to any of the relief prayed for in this complaint.

19             BY WAY OF FURTHER ANSWER TO PLAINTIFFS’ COMPLAINT, AND IN THE

20   FORM OF AN AFFIRMATIVE DEFENSE, DEFENDANTS SETS FORTH THE FOLLOWING:

21           1.         INJURIES CAUSED BY THE INTENTIONAL ACTS OF OTHERS: The

22                      injuries and damages alleged by the plaintiffs were the caused by the intentional acts

23                      of DM and the Defendants are not responsible under Washington law for the damages

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                                P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                     Ephrata, WA 98823
     Page 11 of 13                                                         (509) 754-2356 | Fax (509) 754-4202
           Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 12 of 13




 1                      caused by the intentional acts of others

 2           2.         FAILURE TO MITIGATE: On information and belief the defendants assert that

 3                      plaintiffs have failed to mitigate their damages by failing to seek proper psychological

 4                      or other professional assistance for themselves and CKM.

 5           3.         FAILURE TO STATE A CLAIM: The Complaint fails to state a claim upon which

 6                      relief can be granted.

 7           4.         PUBLIC DUTY DOCTRINE: Some of the duties claimed to be owed by defendant

 8                      in this lawsuit are public duties owed to all and cannot be the basis for a negligence

 9                      claim against the municipal defendant.

10           5.         QUALIFIED IMMUNITY: The individually named defendants are entitled to

11                      qualified immunity from suit and are legally immune from liability in this action.

12           6.         STATUTE OF LIMITATIONS: The Plaintiffs federal claims against the

13                      Defendants are or maybe barred by the appropriate statute of limitations.

14             WHEREFORE, Defendant having fully answered Plaintiffs’ Complaint herein, pray that the

15   same be dismissed with prejudice and held for naught, Defendants be awarded attorney fees, costs

16   and disbursements herein, and for any further relief deemed just and equitable by the Court.

17             DATED August 31, 2021.

18                                  JERRY MOBERG & ASSOCIATES, PS

19
                                    /s/ Jerry J. Moberg
20                                  Jerry J. Moberg, WSBA #5282
                                    Attorney for Defendants
21

22

23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                                 P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                      Ephrata, WA 98823
     Page 12 of 13                                                          (509) 754-2356 | Fax (509) 754-4202
           Case 3:18-cv-05345-BHS Document 92 Filed 08/31/21 Page 13 of 13




 1
                                                CERTIFICATE OF SERVICE
 2
               I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
 3
      CM/ECF System which will send notification of such filing to the following:
 4

 5   Darrell L Cochran darrell@pcvalaw.com, adietz@pcvalaw.com, aulmer@pcvalaw.com,
     bgrotz@pcvalaw.com, chris@pcvalaw.com, jgott@pcvalaw.com, kevin@pcvalaw.com, laura@pcvalaw.com,
 6   mmcneil@pcvalaw.com, sawes@pcvalaw.com

 7   Thomas Brian Vertetis               tom@pcvalaw.com, kwailes@pcvalaw.com

 8   Loren A Cochran       loren@cochrandouglas.com, Kim@cochrandouglas.com, cole@cochrandouglas.com,
     ella@cochrandouglas.com, staff@cochrandouglas.com
 9
     Nicholas B. Douglas              cole@cochrandouglas.com, ella@cochrandouglas.com, loren@cochrandouglas.com
10
               DATED this 31st day of August 2021.
11

12                                               /s/ Dawn Severin
                                                 Dawn Severin, Senior Paralegal
13

14

15

16

17

18

19

20

21

22

23

24   16-04121-L.K.M. v Bethel School District
     DEFENDANTS’ ANSWER TO
     AMENDED COMPLAINT
                                                                                     P.O. Box 130 | 238 W. Division Ave.
     NO. CV: 18-5345-BJS                                                                          Ephrata, WA 98823
     Page 13 of 13                                                              (509) 754-2356 | Fax (509) 754-4202
